Citation Nr: 0512433	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person, or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  

In March 2005, the veteran was afforded a hearing before C. 
W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


REMAND

At his hearing, held in March 2005, the veteran asserted that 
he meets the criteria for the claimed benefits because of his 
poor vision.  He stated the following: he underwent a VA eye 
examination on December 27, 2004 at the VA outpatient 
facility in Jacksonville, Florida; he saw a VA doctor for his 
vision about two months prior to his December 2004 VA 
examination; and he was scheduled to undergo treatment for 
kidney symptoms, to include dialysis, in April 2005 at a VA 
facility in Gainesville, Florida.  

In this case, the most recent VA medical evidence of record 
are outpatient treatment reports dated in February 2004, and 
the claims file does not currently contain any of the 
aforementioned VA medical evidence discussed by the veteran 
at his hearing.  On remand, this evidence should be obtained.  
See 38 U.S.C. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995).  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran has not yet been afforded 
a VA aid and attendance, or housebound, examination.  On 
remand, he should be scheduled for an examination.  

In the veteran's claim (VA Form 21-526), received in June 
2001, he reported that he had last worked in March 2001, as a 
driver.  A June 2001 report from Ernst Nicolitz, M.D., states 
that the veteran is not qualified for commercial driving, 
apparently due to poor vision.  A September 2001 VA progress 
note shows that the veteran reported that he was receiving 
benefits from the Social Security Administration (SSA).  On 
remand, the RO should request that the veteran state whether 
or not he is receiving disability benefits from the SSA.  If 
the veteran indicates that he is receiving disability 
benefits, the administrative decision by SSA, along with the 
medical evidence relied upon, must be obtained and associated 
with the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  

Finally, the Board notes that in April 2004, the RO received 
additional VA medical evidence.  A waiver of RO review has 
not been received in conjunction with this evidence, and the 
RO has not yet had the opportunity to consider this evidence.  
Accordingly, the claim must be remanded to the RO so that the 
RO may consider the claim in light of the evidence received.  
See generally See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should attempt to obtain all 
of the veteran's records of treatment at 
the VA facilities in Gainesville, and 
Jacksonville, from February 2004 to the 
present.  

2.  The RO should request that the 
veteran state whether or not he is 
receiving disability benefits from the 
SSA.  If the veteran indicates that he is 
receiving disability benefits, the RO 
contact the Social Security 
Administration (SSA) and attempt to 
obtain that agency's decision awarding 
benefits to the veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's decision.  

3.  The RO should schedule the veteran 
for a special VA aid and 
attendance/housebound examination.  The 
claims files should be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished to include visual acuity 
testing.  At the conclusion of the 
evaluation, the examiner should express 
an opinion as to the medical probability 
that the claimant is either housebound or 
in need of permanent aid and attendance 
by reason of his various disabilities.  A 
complete rationale should be provided for 
any conclusions reached.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether an award of special 
monthly pension is warranted under 
applicable laws and regulations.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




